ROSENWASSER, Chief Judge
(concurring in part and dissenting in part);
I concur only in approving the finding of guilty of AWOL. I disagree with Judge Bridgman’s opinion that the search aboard the GLACIER was lawful.
As the opinion acknowledges, the contraband 1 found in Ambrose Jones’ locker was discovered in the course of a “search” as distinguished from an “inspection”. As the government conceded on oral argument, no probable cause to search Jones’ locker existed.
The view of the majority is that the search was reasonable, and therefor lawful, irrespective of probable cause. Today’s holding, then, is that a shakedown search *594aboard a military vessel at sea, authorized by the commanding officer, based on suspicion that drugs were brought aboard, but without probable cause, is lawful.
This holding revives a view of search law that presumably was laid to rest in 1959 by the opinion in United States v. Brown, 10 U.S.C.M.A. 482, 28 C.M.R. 48. In the same year, and with specific regard to shakedown searches, Chief Judge Quinn, in United States v. Gebhart, 10 U.S.C.M.A. 606, 610, 28 C.M.R. 172, 176 declared:
. it can be said with assurance that the exercise of the authority to search must be founded upon probable cause, whether the search be general in that it includes all personnel of the command or subdivision, or limited only to persons specifically suspected of an offense.
And the Navy’s JAG Journal for July-August 1966, at page 3, stated:
It is now well-settled law that a Commanding Officer may not act upon a “reasonably founded suspicion” but must have “probable cause” before ordering or authorizing a search.
Only a year ago, the Court of Military Appeals reversed the Air Force Court of Military Review which, like our court today, held that a shakedown search for drugs, conducted without probable cause, was lawful. In United States v. Roberts, 25 U.S.C.M.A. 39, 54 C.M.R. 39, 2 M.J. 31 (interim), reversing 50 C.M.R. 699, the lead opinion by Judge Perry observed:
The so-called “shakedown inspection” is not a new phenomenon to this Court. E. g. United States v. Drew, 15 U.S.C.M.A. 449, 35 C.M.R. 421 (1965); United States v. Harman, 12 U.S.C.M.A. 180, 30 C.M.R. 180 (1961); United States v. Gebhart, 10 U.S.C.M.A. 606, 28 C.M.R. 172 (1959). Apparently, the event is contemplated as a thorough search of a general area, such as a barracks or a group of buildings (as opposed to a particular living area or room) of all persons and things in that area (as opposed to a particular, suspected person) for specific fruits or evidence of a crime, based upon “probable cause” to believe that such material will be found somewhere in that general area. This Court is unable to discern the constitutional basis for such a fishing expedition, nor is one apparent in this Court’s precedents which seem merely to accept such a procedure as one “which has long been recognized.” United Staets v. Harman, supra at 183, 30 C.M.R. at 183.
Judge Perry’s opinion concluded:
While the traditional military inspection which looks at the overall fitness of a unit to perform its military mission is a permissible deviation from what may be tolerated in civilian society generally— recognizing that such procedure is a reasonable intrusion which a serviceperson must expect in a military society—the “shakedown inspection” as earlier defined in search specifically of criminal goods or evidence is not such a permissible intrusion into a person’s reasonable expectation of privacy, even in the military setting.
It should be emphasized that the decisions in Drew, Harman and Gebhart, supra, as well as the decision in United States v. Schafer, 13 U.S.C.M.A. 83, 32 C.M.R. 83 (1962), recognized the validity of shakedown searches only when probable cause was present. In the instant case there was not even a pretense of probable cause; nor was probable cause asserted in the government’s appellate brief. To the contrary, the GLACIER’S Captain testified: “The search that I authorized . . . was not based on any specific information given to me . I did not consider myself authorizing a probable cause search.”
We have the Captain’s further testimony that he had determined upon a search to take place following the stop at Callao, Peru before the ship had even left the United States. He had done so, he said, because drugs were “freely available in the street at greatly reduced prices”; and, “after seeing what was available last year ... I thought there would be too much temptation for the same people to go back a second time . . ..” He also declared: “In Lima people approached officers and chief *595petty officers, so we knew that the crew would be exposed to this situation.”
As the record shows, the search was based on an educated guess, on bare suspicion.
Judge Cook, writing the lead opinion in United States v. Thomas, 24 U.S.C.M.A. 228, 51 C.M.R. 607, 1 M.J. 397 (1976), while upholding the right of government agents to walk through a barracks with a trained marijuana dog, nevertheless found the search of the defendant’s locker in that case to be unlawful because of the insufficiency of the evidence or probable cause presented to the commanding officer.
Still more recently, in United States v. Wilcox, 3 M.J. 863 (A.C.M.R.1977) a generalized search ordered by a battalion commander resulted in discovery of a missing Army field telephone in the defendant’s locker, located in a cubicle of his company barracks. He was charged with larceny and convicted. The court set the conviction aside. The opinion stated that the commander’s belief that marijuana use was increasing, and his knowledge that government property was missing in two of the battalion’s companies, did not afford “sufficient probable cause for a search of all living quarters in the battalion. The search was unreasonable; the evidence, inadmissible.”
What the case law from Gebhart in 1959 to Wilcox in 1977 demonstrates is that a shakedown search cannot be a “reasonable” search in the constitutional sense without the existence of some form of probable cause.
I find nothing in the facts of the instant case to persuade me that the need to search was so great as to be an acceptable substitute for probable cause; or so compelling as to outweigh the rights of the enlisted men of the GLACIER to be secure in the bit of privacy afforded them aboard ship. Was the search necessary to prevent the illegal importation of cocaine into the United States? A customs inspection upon arrival in Long Beach would have satisfied that need. Was there a dangerous drug problem aboard ship? The Captain’s testimony provides an answer:
I don’t think the conditions on the GLACIER as far as marijuana is concerned are any different than any other ship in the Coast Guard ... I have never had anybody brought to mast for the use or possession of drugs while on watch.
Nothing shown in the record of this case constituted sufficient justification, in my opinion, for the intrusion of every enlisted man’s locker aboard the USCGC GLACIER on 25 March 1976. I would set aside the conviction of marijuana possession and reassess the sentence.

. A small bag with 7.7 grams of marijuana; a can of beer; and a plastic bag with 43.5 grams of cocaine. Jones was correctly acquitted of the cocaine possession; presumably another person tossed it in his locker at the onset of the search. No offense was charged for the beer possession.